In an arbitration proceeding respondent was awarded $3,408.75 for goods sold and delivered. This represented the amount demanded in the arbitration proceeding. The arbitrators also awarded interest amounting to $754.47 on the award, although the submission of the controversy to arbitration did not provide for interest. The arbitrators also directed appellant to pay administration fees of $102.28 to respondent and $145.90 to the American Arbitration Association. The appeals are from an order and judgment (one paper) confirming the award and from an order and judgment (one paper) denying a motion to modify the award by deleting therefrom interest and administration fees. Orders and judgments unanimously affirmed, with costs. The claim of respondent was for a liquidated sum. The award of interest was proper. (Matter of Burke, 117 App. Div. 477, afiid. 191 N. Y. 437.) The case of People ex rel. Cranford Co. v. Willcox (153 App. Div. 759, mod. 207 N. Y. 743) is not to the contrary. There interest was disallowed on an unliquidated claim for extra work. The arbitrators properly awarded administration fees to respondent and against appellant on both the claims of respondent and the counterclaim of appellant under the rules of the American Arbitration Association which governed the submission. Present — Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ.